                    EXHIBIT 3-1

  TAYLOR A. CATES DECLARATION




Case 3:19-cv-00365 Document 103-4 Filed 12/21/20 Page 1 of 5 PageID #: 1556
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DMSION

TENNESSEE STATE CONFERENCE OF
THE N.A.A.C.P., DEMOCRACY
NASHVILLE-DEMOCRATIC
COMMUNITIES, THE EQUITY ALLIANCE,
and THE ANDREW GOODMAN
FOUNDATION,

               Plaintiffs,

v.                                                            Case No. 3: l 9-cv-00365
                                                              Judge Aleta A. Trauger
TRE HARGETT, in his official capacity as
Secretary of State of the State of Tennessee,
MARK GOINS, in his official capacity as
Coordinator of Elections for the State of
Tennessee, HERBERT SLATERY III, in his
official capacity as Attorney General of the
State of Tennessee, the STATE ELECTION
COMMISSION, and OONNA BARRETT,
JUDY BLACKBURN, GREG DUCKETT,
MIKE MCDONALD, JIMMY WALLACE,
TOM WHEELER, and KENT YOUNCE, in
their official capacities as members of the State
Election Commission,

               Defendants.



                             DECLARATION OF TAYLOR A. CATES

       I, Taylor A. Cates, being of sound mind aware of28 U.S.C. § 1746, declare under penalty of

perjury that the following is true and correct:

        1.     I am an attorney licensed to practice law in the State of Tennessee and am counsel of

record for the plaintiffs. I am a member of the Memphis law firm of Burch, Porter & Johnson,

PLLC. I submit this declaration in connection with Plaintiff's Petition for Fees.



                                                    1



 Case 3:19-cv-00365 Document 103-4 Filed 12/21/20 Page 2 of 5 PageID #: 1557
        2.        I am a member of Burch, Porter & Johnson, PLLC and practice in the areas of

commercial litigation, intellectual property, and products liability.I received a B.A. from the

University of Virginia and a J.D. from Vanderbilt University.

        3.        William D. Irvine Jr. is an associate attorney at Burch, Porter & Johnson, PLLC and

practices in the areas of commercial litigation, intellectual property, and products liability. He

received a B.A., magna cum laude, from the University of Tennessee and a J.D. from Vanderbilt

University. After graduation, he served as a law clerk to the Honorable Sheryl H. Lipman, United

States District Judge for the Western District of Tennessee.

        4.        Our hourly rates are commensurate with the market rate for attorneys of similar

qualifi~tions and experience in Memphis.

        5.     I have personally reviewed the contemporaneous time records maintained by Burch,

Porter & Johnson, PLLC in this matter.         Burch, Porter & Johnson, PLLC utilizes a computer

program to electronically maintain billing entries. These records are maintained in the ordinary

course of the firm's business and are used on a monthly basis to generate client bills.

       6.      The time records attached hereto as Exhibit A are, to the best of my personal

knowledge, a true and accurate reflection of the services Mr. Irvine and I rendered in this case, after

removing certain entries for which we are not seeking reimbursement, even though such time might

be recoverable.

       7.      I certify that all of the time and services reflected on the time record were reasonably

necessary to provide my clients with effective representation in all phases of this case.

       I declare, pursuant to 28 U.S.C. § 1746 and under penalty of perjury, that the foregoing is

true and correct. Executed this 21st day of December, 2020.




                                                   2



 Case 3:19-cv-00365 Document 103-4 Filed 12/21/20 Page 3 of 5 PageID #: 1558
/




                                                    OR A. CATES, BPR No. 20006
                                                  CH, PORTER, & JOHNSON, PLLC
                                             130 N. Court Avenue
                                             Memphis, TN 38103
                                             (901) 524-5165
                                             tacates@bpj law.com




                                        3


    Case 3:19-cv-00365 Document 103-4 Filed 12/21/20 Page 4 of 5 PageID #: 1559
    Exhibit A to Declaration of
         Taylor A. Cates

         Burch Porter & Johnson Invoice
            FILED UNDER SEAL




Case 3:19-cv-00365 Document 103-4 Filed 12/21/20 Page 5 of 5 PageID #: 1560
